 234DECISIONSOF NATIONALLABOR RELATIONS BOARDWeston's ShoppersCity, Inc.andRetail Store Employ-ees Union Local345, AFL -CIO,. Case 3-CA-4053March 24, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDKENNEDYOn October 26, 1970, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also foundthatRespondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended that these allegations be dismissed.Thereafter,Respondent and the General Counselfiled exceptions to the Trial Examiner's Decision andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions,2 and recommendations of theTrial Examiner, except as modified herein.The Trial Examiner found, and we agree, thatRespondent violated Section 8(a)(1) of the Act byengaging in surveillance of a union meeting, coercive-ly interrogating employees, threatening reprisals, andpromising and granting economic benefits. TheGeneral Counsel excepts to the Trial Examiner'sfinding that Respondent did not violate Section8(a)(3) and (1) of the Act by discharging EdwardLaprade and Thomas Tallant. We adopt the TrialExaminer's conclusion as to the discharge of Laprade.However, we find, contrary to the Trial Examiner,thatTallantwas discriminatorily discharged inviolation of Section 8(a)(3) and (1) of the Act.It is undisputed that Tallant was a good employeeand that Respondent had no complaints about thequality of his work; in fact, he was known in the storetThe General Counselhas excepted to certaincredibilitydetermina-tions of the Trial ExaminerAftera careful reviewof therecord,weconclude thatthe TrialExaminer'scredibilityfindings arenot contrary tothe clear preponderance of all the relevant evidenceAccordingly,we findno basis for disturbing those findingsStandard Dry Wall Products,Inc,91as "Tom Terrific." On March 14, 1970, early in theUnion's organizational campaign, Tallant's supervi-sor, Kiellman, asked him whether Laprade was tryingto get him to go to a union meeting and told him thatifhe went to a union meeting, he would only becausing himself trouble.On March 18, Tallantaccompanied Laprade, who had been discharged thepreceding day, to the store, where they distributedauthorization cards.Respondent's security guard,Drews, a supervisor, who had been instructed to keepan eye on Laprade and to report any union activitiestoRespondent, observed Laprade and Tallant andreported their presence to management.Upon being informed of the union activity, Respon-dent'sgeneralmanager, Barclay, interrupted hisFlorida vacation to come to the store and talk to theemployees about the Union. On March 20, he held ameeting with all the employees at which he made anantiunion speech and immediately thereafter hadindividual talks with several employees, during whichhe unlawfully announced and promised new benefits.He then looked at the application of Tallant, who hadbeen hired 5 months earlier, and noticed that Tallanthad given his probation officer as a reference. BarclaycalledRespondent's New York office to check thebonding form filled out by Tallant when he appliedfor work, and was informed that it contained nothingdetrimental. Barclay thereupon summoned Watson,Respondent's general director of security, to comefrom Indiana, Pennsylvania, a distance of severalhundred miles, to the Watertown store to check someapplications.The next morning, March 21, after Watson's arrival,he and Barclay called Tallant into the office, whereWatson told Tallant that his bonding form wasincomplete and asked him whether he had ever beenarrested.Tallantwas also asked whether he washappy working at the store, whether he had signed aunion card, and how many employees had signedunion cards. When Tallant admitted that he had beenarrested, he was told that, unless he resigned, chargeswould be pressed on the bonding form. When herefused to resign, he was told that he would have ahard time getting a job and was discharged, purport-edly for falsifying the bonding form.While Tallant had admittedly been convicted ofseveral offenses, he had never received a prisonsentence. Barclay testified that Respondent had ahard and fast policy of not hiring employees withcriminal records because they were not bondable.However, he admitted that he had never been toldNLRB 544, enfd 188F 2d 362 (C A 3)2 In the absence of exceptions thereto, we adoptproforma the TnalExaminer's findings that Respondent'spromising and granting a wageincrease and Barclay's speech of March 20 were not violative of Section8(a)(1) of the Act189 NLRB No. 30 WESTON'S SHOPPERSCITY, INC.that the bonding company would not bond anyonewith a past record, and that when he was informed byRespondent'sNew York office that the bondingcompany wanted someone terminated, he was notalways told why. In the instant case, there is noindication that Tallant was in any position of specialtrust or sensitivity, and the bonding company had notrequested his discharge. However, neither Barclay norWatson contacted the bonding company to find outwhether Tallant was bondable, nor did they contactTallant's probation officer, although Barclay admit-ted that the normal procedure would have been to doso if time permitted.The Trial Examiner concluded that "any employeein the position of Tallant would have been similarlyused by Respondent." However, there is no evidencethat it was Respondent's practice, whenever anemployee's capability of being bonded was in doubt,to discharge him without attempting to find outwhether he was bondable. In the absence of such aneffort, Respondent could not know whether Tallant'sfalsification of an application to a bonding companyfor a bond was material to his fitness for employment.Respondent suggested no reason why time did notpermit it to check with the probation officer, inaccordance with its normal practice, or to consult thebonding company before discharging an admittedlygood employee. In view of Respondent's oppositionto unionism, the interrogation of Tallant and threatsagainst him, his excellent record as an employee, andthe haste with which his discharge was prepared andcarried out, the conclusion is inescapable that it wasTallant's union activity, rather than any legitimatereason, which made it so urgent for Respondent toterminate him that time did not permit furtherinquiry.Accordingly,we find that Tallant wasdiscriminatorily discharged in violation of Section8(a)(3) and (1).THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(3)and (1) of the Act, we shall order that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Havingfound that Thomas Tallant was discriminatorilydischarged, we shall order Respondent to offer himimmediate and full reinstatement to his former or asubstantially equivalent position and to make himwhole for any loss of pay from the date of hisdischarge to the date of the offer of reinstatement lesshis net earnings during that period. Loss of pay shallbe computed and paid in accordance with the formula235adopted by the Board in F.W.Woolworth Co.,90NLRB 289, and with interest thereon at the rate of 6percent per annum as prescribed by the Board inIsisPlumbing & Heating Co.,138 NLRB 716.Because the discriminatory discharge goes to thevery heart of the Act,' and in view of Respondent'sother unfair labor practices, we shall issue a broadcease-and-desist order which,in the circumstances ofthis case, we deem necessary and appropriate toprotect employee rights and to effectuate the purposesof the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Weston's ShoppersCity,Inc.,Watertown,New York,its officers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in Retail StoreEmployees Union, Local 345, AFL-CIO,or any otherlabor organization,by discharging employees orotherwise discriminating against them in regard totheir hire or tenure of employment or any term orcondition of employment.(b) Engaging in surveillance of the union activitiesof its employees.(c) Promising or granting improved benefits to itsemployees in order to interfere with their choice ofbargaining representative or as an inducement toreject or refrain from activities in support of theUnion.(d)Coercivelyinterrogating its employees withregard to their or other employees' union activities.(e) Threatening that the store would be shut down inthe event employees chose to be represented by theRetail Store Employees UnionLocal 345, AFL-CIO,or any otherlabor organization.(f) In any other manner interfering with,restraining,or coercing its employees in the exercise of their rightsto self-organization, to form,join,or assist the Unionor any other labor organization, to bargain collective-ly through representatives of their own choosing, andto engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion or to refrain therefrom.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)OfferThomas Tallant immediate and fullreinstatement to his former job or, if this job no longerexists,to a substantially equivalent position withoutprejudice to his seniority or other rights and privileges,3N L R B v EntwistleMfg Co,120 F 2d 532 (C A 4), enfg asmodified 23 NLRB 1058 236DECISIONS OF NATIONALLABOR RELATIONS BOARDand make him whole for loss of pay in the manner setforth in the section entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Notify immediately the above-named individual,if presently serving in the Armed Forces of the UnitedStates,of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.(d) Post at its store in Watertown, New York, copiesof the attached notice marked "Appendix."4 Copiesof said notice, on forms provided by the RegionalDirector for Region 3, after being duly signed byRespondent's authorized representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by it to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair laborpractices not found herein.4 In the event that this Order is enforced by a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading"POSTED BYORDEROF THE NATIONAL LABOR RELATIONSBOARD" shall bechanged to read"POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectivelythrough represent-atives oftheir own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with,restrains,or coerces employees with respect tothese rights.WE WILL NOT engage in surveillance of theunionactivities of our employees.WE WILL NOT promise or grant improvedbenefits to our employees in order to interfere withtheir choice of bargaining representative or as aninducement to reject, or refrain from activities insupport of, the Union.WE WILL NOT coercively interrogate our em-ployees with regard to their or other employees'union activities.WE WILL NOT threaten that the store would beshut down in the event employees chose to berepresented by the Retail Store Employees UnionLocal 345, AFL-CIO, or any other labor organiza-tion.WE WILL NOT discharge or otherwise discrimi-nateagainst any employee for joining or support-ingRetailStoreEmployees Union Local 345,AFL-CIO, or any other labor organization.The Board found that we fired Thomas Tallantbecause he was for the Union and that this violatedthe law.Accordingly, WE WILL offer Thomas Tallant hisold job back and make him whole for any loss ofpay he suffered because we fired him, with 6percent interest.All our employees are free to join, or not to join,Retail Store Employees Union Local 345, AFL-CIO,or any other labor organization.WESTON'SSHOPPERSCITY, INC.,(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliance WESTON'S SHOPPERSCITY, INC.with its provisionsmay be directedto the Board'sOffice, Fourth Floor, The 120Building, 120 DelawareAvenue,Buffalo,New York 14202, Telephone716-842-3100.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On March 23, 1970,RetailStoreEmployees Union Local 345, AFL-CIO,hereinafter called theUnion, filed a charge with theRegional Director for Region 3 of the National LaborRelationsBoard (Buffalo,New York) alleging thatWeston's Shoppers City, Inc., hereinafter called Respon-dent, engagedin certainunfair labor practices in violationof Section8(a)(1) and(3) of the Act. On June 9, 1970, theRegional Director for Region 3 of the National LaborRelations Board on behalf of the General Counsel issued acomplaintallegingthatRespondent by various actsinterferedwith, restrained, and coerced employees andterminated two employees, Edward Laprade and ThomasTallant, because of their union activities and in order todiscourage the activities of its employees on behalf of theUnion. Respondent by its duly filed answer admitted thejurisdictional facts and that the Union was a labororganization but denied the various allegations of thecomplaint, except that it admitted the discharge of ThomasTallantbutdenied the allegation of discrimination.Respondent alleged that Laprade voluntarily resigned andas anaffirmative defensealleges afailure of due processunder the Fifth Amendment of the Constitution of theUnited States of America in that the Regional Directorissueda complaint going intoissuesbeyond those alleged inthe charge.On theissuesthus joined I heard the matter inWatertown, New York, on July 21, 22, and 23, 1970. Allparties were represented and had an opportunity to adduceevidence and call witnesses, to argue on the record and tosubmit briefs. A brief was received from the Respondent.On the record herein and in consideration of the brief Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a New York corporation operating retailstores in various cities in the States of New York andPennsylvania including one in the city of Watertown, NewYork, the subject of the charge herein. Respondentannually sells and distributes at retail products valued inexcess of $500,000 and annually receives goods valued inexcess of $50,000 at its Watertown store shipped frompoints in States other than the State of New York. At alltimes material herein Respondent has been an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THELABOR ORGANIZATION INVOLVED237The Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent operates seven retail discount departmentstores in small cities in New York and Pennsylvania. Topmanagement for the chain of stores is located in New YorkCity.The general manager, Earl Barclay, has generalsupervisionover all of the stores in the chain. TheWatertown, New York, store has as its manager RobertStickel and an assistant manager, Method Pipan. It has asmall security force of four persons headed by DonaldDrews who apparently reports directly to Terry Watson,chief of security for all Respondent's stores. Under Pipan inthe chain of command is John Kiellman, who at the time ofthe occurrences involved herein wore three hats, those ofpersonnel manager, operations manager, and stock controlmanager. Each of the above persons was alleged to be asupervisor and each appears to have the normal supervisoryattributes of managerial persons in the retail industry. Noevidence to the contrary was forthcoming at the hearing.Accordingly I find that each of them is a supervisor asdefined in the Act.The Watertown store of Respondent is divided into manydepartments. Nine of its approximately 80 employees aredenominated department heads but it appears that all ofthe 9 do not occupy the same position with regard to theirsupervisory aspect. The only point at which the matterbecomes relevant is in the consideration of the allegeddischarge of Laprade who was one of the departmentheads, in charge of the garden shop and toy department.His status will be discussed below.Prior toMarch 1970 Respondent's employees wererepresented by no union. On or about March 10 EdwardLaprade, apparently responsive to sentiments expressed byemployees of Respondent, contacted a representative of theUnion,Mr.Giannoni,with a view to organizing theemployees. On the following day Laprade secured unionauthorization cards and commenced distributing them. Aunion meeting was planned for the evening of March 14 butwas called off on that day apparently because of a lack ofinterest among the employees. On Monday, March 16,according to Laprade's testimony, Laprade entered thestorewith two union agents and talked to some of theemployees about signing union cards. On March 17Laprade was terminated after interviews with the personnelmanager, Kiellman, and Store Manager Stickel. Whetherhis termination was a quit or a discharge is in issue herein.The following day Laprade, together with another employ-ee, Tallant, visited the store again with the union agents. Onthis occasion they were followed around the store by Drewswho told them that he had been instructed to followLaprade by Manager Stickel. On March 20 GeneralManager Barclay came to the store and held a meeting ofemployees, the first of two that dealt with the Employer's 238DECISIONSOF NATIONALLABOR RELATIONS BOARDcampaign. The next day, March 21, Tallant was discharged,allegedly for falsifying an application for a bond.' OnMarch 23 the Union held another meeting at a local motel;Drews and Watson were present at the bar outside themeeting room under circumstances that will be explicatedbelow.On or about April 1 Respondent held another group ofmeetingsof its employees at which it furnished thembooklets explaining various benefits offered by Respondentand, according to the testimony of some of the witnesses,announcingadditional benefits concurrently granted theemployees.Additionally the General Counsel adduced evidence ofconversations taking place during the month of Marchbetween various representatives ofmanagement andsupervisory employees and store employees which healleges areviolative of Section 8(a)(1) of the Act.The Allegation Regarding Edward LapradeLaprade was the most active organizer for the Unionamong the employees. Laprade was himself the departmentmanager of the garden shop and toy departments and whileitdoes not appear in the pleadings his supervisory status isverymuch in issue in this proceeding.2 However, at thehearingRespondent adduced considerable evidence re-garding Laprade's status as a department manager.Laprade was hired as the manager of the hardwaredepartment. At a later time he was "promoted" to theposition of manager of toys, garden shop, hobbies, andoutdoor equipment. He was paid a weekly salary of $120 andrequired to work 48 hours a week. The employees whoworked under him were paid on an hourly basis rangingfrom $1.60 to $1.85 an hour and worked from 35 to 40 hours aweek apparently with a 40-hour limitation. He testified thatone of his duties was to recommend discipline and rewardsfor the employees under him. He testified also that hisrecommendationswere never followed; however, therecord reveals that he occasionally issued reprimands to theemployees and that he recommended the rehire or retentionof two of his employees after the Christmas rush and inmarch when business started to pick up after a slow periodfollowing Christmas the two were recalled to Respondent'semploy. He also recommended that an employee be given araise and, as discussed below, the employee was proposedby Manager Stickel for a raise in February. Further, heassigned the employees' duties, he established the period oftime during which they took their breaks or had their mealbreaks and on occasion if other departments neededadditional help he would send his employees to help them.3Laprade shared an office set aside for departmentmanagers in which he did his bookwork having to do withordering and planning the work of his departments.Laprade also had a responsibility of training the employeesworking under him and directing them in their work.There is no evidence that Laprade had the authority toiIt appears that all Respondent's employees are required to be bonded2Respondent's failure to raise the issue in the pleadings may beattributed to the fact that in its answer it denied the supervisory status ofAssistant StoreManager Pipan,PersonnelManager Kiellman,SecurityDepartment Head Drews, and Director of Security Terry Watson3On cross-examination Laprade denied that he assigned employees tohire or discharge employees. The record is ambiguouswhether he had the authority to or did schedule employeesforwork. Pipan and Kiellman testified that he had thisauthority and exercised it but it appears from theirtestimony that at best he was furnished with a predeter-mined budget of employee hours and that the employees'work schedule was made out by Manager Stickel, AssistantManager Pipan, and Personnel Manager Kiellman andposted in Stickel's office. The only function remaining toLaprade is apparently the determination of which hourswere to be worked by which employees, and the record doesnot suffice to enable me to determine the extent to whichhis recommendations were followed in that regard. There isalso testimony that he had authority to recommend andincrease the number of hours in his department if a needcould be shown therefor but whether this authority was everexercised is not disclosed.Iconclude that Laprade was a supervisor within themeaning of the Act. It appears that he had the authority inthe interest of the Employer to transfer, assign, reward, anddiscipline other employees, to responsibly direct them, toadjust their grievances or effectively to recommend suchaction. Such authority was not of a merely routine orclerical nature but required the use of his independentjudgment. It further appears that he himself recognized thathe was a "member of management." In his own testimonyhe gave an account of a conversation with Pipan which heplaced on March 14 in which he stated that Pipan told himthat he was being stupid to throw away a good career withthe firm by organizing employees. He quotes Pipan assaying "this isn't for managerial people to get involved in,"and his answer to Pipan according to his testimony is "whatIdo is my own business." Further, in a conversation onMarch 17 with Kiellman he testified that he told Kiellmanthat he knew he had thrown away any kind of future withWeston's because of his union activities and Kiellmanagreed that he had done so.The Alleged DischargeOn March 17 according to the testimony of Laprade hewent to Kiellman and spoke to him "off the record." Hetestified that he mentioned that Robert Aldeman, who hadpreceded him in his job, had given 2 weeks' notice and hadbeen discharged the same day. He asked Kiellman whetherthe same thing would happen to him if he found a decentjob and gave 2 weeks' notice. According to him Kiellmansaid that such a thing would not happen to him. Later thatday, according to Laprade's testimony, he was called intoStickel's office. Stickel told him that he understood he wasnot happy with the Company and was dissatisfied. Lapradesaid that this was true, that was why he was engaging inunion activities. Stickel cut him off, said he was notinterested in hearing about that and discharged him, statingthat the owner of the Company had called him from NewYork and advised Stickel to get rid of Laprade. Lapradework in other departmentsother than on occasion when he wasdirected todo so by AssistantManager Pipan His affidavitisto the contraryConfronted withthe affidavit,he testified that his testimonybefore me wastrueIdiscredit him and credit the testimony of Pipan that he had andexercised that authority WESTON'S SHOPPERSCITY, INC.was paid for the restof that week although he was notrequiredto work during that period of time.The testimony of Stickel and Kiellman concerning thetwo conversationsiscompletely different. According toKiellman, in theoriginal conversation Laprade led off witha statementthat he was giving 2 weeks' notice effectiveimmediately.Kiellman merely said "thank you," wishedhim 11¢k andwentto the store manager and told him. Then,accordingtoKiellman, Stickel advised him to get themoneys necessary to pay Laprade in full for the previousweek and the present week and told him the amount ofmoney to get. Stickel then called Laprade into his officeand told him that he did not desire 2 weeks' notice and wasterminatingLaprade forthwith. Laprade indicated that hewas not satisfied with that notification and that "you will behearing from me."Ethel Ryder, one of the employees called by the GeneralCounsel to establish certain matters with which I will dealbelow, testified on cross-examination that she was presentin the garden shop working at the time of Laprade'sconversation with Kiellman and that she heard Lapradecommence the conversation stating "Mr. Kiellman I havedecided to give my two weeks notice." I credit Mrs. Ryderand accordingly I credit Kiellman whose testimony iscorroborated by her to the extent that he testified thatLaprade gave 2 weeks' notice of his intention to resign inthis conversation.The only question that appears to remain is whetherRespondent's refusal to let him work the additional 2 weekswas discriminatory within the meaning of Section 8(a)(3) asalleged. I have found above that Laprade was a supervisor,accordingly he does not share the protection of Section8(a)(3) of the Act. There is no contention or evidence thatLaprade was discharged for failure to engage in antiunionunfair labor practices at the Employer's request. If anydiscrimination took place at all, it resulted from Laprade'sengagement in union activities in derrogation of hissupervisory loyalty to the Employer. Further, there is noshowing that it is not Respondent's rule or custom not topermit an employee or supervisor to continue in hisemployment after giving notice. On the contrary theGeneral Counsel attempted to establish that Laprade'spredecessor was handled the same way when he gave noticeand there is no contention that Laprade's predecessor hadever engaged in any union activity. Accordingly I find thatthe discharge of Laprade, anticipating the period of noticebefore his resignation was to become effective, does notviolate Section 8(a)(3) or (1) of the Act.The Discharge of TallantThomas Tallant was a stock receiver for Respondent. Hewas apparently a diligent employee; there is no criticism ofhis work habits at any point in the record. When Lapradecommenced his union organization Tallant joined with himin it and when Laprade was discharged Tallant headed theorganization among the employees. On March 21 Tallantwas called into the office of Manager Stickel and wasconfronted with Stickel, General Manager Barclay, and239SecurityHead Terry Watson. Watson questioned himabout the form that he had filled out for purposes ofbonding, and asked him if he had filled it out correctly. Hetestified that he had done so to the best of his knowledge.Watson then asked him how he had answered a questionwhether the applicant had ever been convicted of any crimeother than a trafficoffense.Tallant stated that he did notrecall,whereupon Watson called the New York office andascertained that Tallant had put a negative answer in theblock on the form. Watson asked Tallant if this were trueand Tallant admitted that he had been convicted of anumber of crimes whereupon Watson discharged himbecause he was not "bondable." 4The General Counsel contends that Tallant's overt unionactivities, and thereisno questionthat they were overt,caused his discharge.Tallant had a rather long criminal record which he hadnot revealed pursuant to the question on the bonding form.Barclay testified thatitwashis custom on visiting thevarious stores to go over the applications of the employeeswho had been hired in the period since he had last visitedeach store. In going over Tallant's application he noted thatone of the persons that Tallant listed as a personal referencewas Peter Grieco, probation officer. This led him to call forWatson to come to thestore.Watson investigated throughthe police department and learned of Tallant's criminalrecord and the dischargeensued.There is no evidence thatRespondent had ever condoned the falsification of abonding or employment application. There is no evidencecontradictingRespondent'sassertionthat all employeeswere required to be bonded and it appears on each occasionthat the matter was raised in the hearing that the employeeconcerned was bonded. The question to Respondent wasnot whether Tallant was a good or honest employee, thereappears to have been no doubt that he was a good employeeand no question of his honesty. The only question relates tohis capability of being bonded. The General Counsel didnot adduce evidence regarding the procedures under whichbonds were issued or whether in fact a bond had beenissued for Tallant based on the falsified application. TheGeneral Counsel contends that the lapse of time betweenTallant's employment and filling out the application andhis discharge reveals a discriminatory motive. While I haveno doubt that Respondent was glad to get rid of a leadingunion adherent there is no showing on the record that thedischarge of Tallant was in any way discriminatory withinthe meaning of the Act. From the record I can concludeonly that any employee in the position of Tallant wouldhave been similarly used by Respondent. Accordingly Ifind that the General Counsel has failed to substantiate theallegation with regard to Tallant's discharge by a prepon-derance of the evidence and I shall recommend that thecomplaint be dismissed insofar as it alleges that Tallant'sdischarge violated Section 8(a)(3) or (1) of the Act.Independent 8(a)(1) AllegationsGeneral Counsel contends that Respondent violated8(a)(1) of the Act by engaging in surveillance of a union4 It Is clear that Watson had the authority to discharge employeespursuant to his investigation of their applications 240DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting at the Holiday Inn in Watertown, New York, onMarch 23, 1970, by implying to employees that it waskeeping union activities undersurveillanceon threeseparate occasions, by threatening employees with dis-charge or other reprisals if they become members of theUnion, and by promising and granting economic benefitsto employees in order to induce them to refrain frombecoming or remaining union members.With regard to the allegation of surveillance, the recordreveals that a union meeting was held at the Holiday Innthe evening of March 23. At that time Terry Watson, thehead of Respondent's security department for all of itsstores,was present at a public bar outside the door of themeeting room.Watson admitted that he came to theHoliday Inn from the plant in the company of one of thedepartment heads who attended the meeting.5 During theentire course of the meeting Watson sat or stood at the barand apparently was there after the meeting was over.During the course of the meeting he greeted variousemployees or returned greetings from various employeesand bought a drink for one or more of them. Late in theevening he was joined by Donald Drews, the head ofsecurity at the Watertown store.Watson testified that he was staying at another motellocated across the street from Respondent'sWatertownstore and that he commonly went in the evening to theHoliday Inn to dunk at the bar because he knew thebartender there and because the bar at the Holiday Inn wasnot frequented by company employees. He stated that henormally left word where he could be located in the eventthat the management wanted to find him during theevening and that on this occasion he had done so. Hetestified that he had no knowledge at the time he went tothe Holiday Inn of the umon meeting.I discreditWatson's testimony that he had no knowledgeof the union meeting since it appears that he came in thecompany of a department manager who attended themeeting. I also find it hard to understand why, if Watson'scustom was to do his dunking at the Holiday Inn in orderto avoid contact with Respondent's employees, he chose toremain this evening throughout the evening although hewas aware throughout the time he was there that theemployeeswere having a union meeting. There wasconsiderable testimony by the employees of Watson'sactivitiesat the bar; none of them indicated that they hadseenhim in conversation with the bartender, whosepresencetherewas allegedly a part of the reason forWatson's presence.He was seentalking on the telephone,talking to Drews, and talking to other employees. Under allthe circumstances of this case I conclude and find thatWatson was present at the time and place of the unionmeeting eitherfor the purposesof engaging insurveillanceto ascertain the number of employees present and perhapsthe identity of those employees or to demonstrate to theemployees Respondent's concern with their union activi-ties. I find that by his presence Respondent violated Section8(a)(l) of the Act.Henry Lennox testified that around March 13 Personnel5Thereisevidence that the employees present questioned theattendanceof departmentmanagers at the meetingAfter ascertaining theyhad no authorityto hire or firetheywere permitted to remainManagerKiellman asked him if Lennox had beenapproached by any unionorganizers,and Lennox deniedthat he had. Kiellman said that the Employer would findout and get rid of any employees that were interested in theUnion that they would not keep them. Thereafter,according to Lennox the day after the union meeting at theHoliday Inn, i.e., March 24, Kiellman asked him if he hadbeen at the meeting, Lennox acknowledged that he had,Kiellman asked how he liked it and Lennox told him heshould have gone.Margaret Lester testified that after the first unionmeeting Security Supervisor Drews asked her if she hadattended the meeting and how many people were there.When she declined to tell him he answered, "As long as Idon't ask for names what harm can there be." Lestertestified that on March 20 General Manager Barclay cameup to her in her department and told her that herdepartment looked nice and pointed out that he could domore for her than the Union could, that he could work withher as a person instead of through a union official andcould do more for her but that if he had to work throughsomeone he could not help her personally. During theconversation she told him she had gone to the unionmeeting with her husband and she felt that the Union hadalready had a good effect because it made him (Barclay)realize that she worked there. Barclay said that if theemployees did not bring the Union in that year and theEmployer failed to keep its promises and they weredissatisfied, the employees could bring the Union in thefollowing year but suggested that the employees shouldpromises and they were dissatisfied, the employees couldbring the Union in the following year but suggested that theemployees should give the Employer a change to keep itspromises before calling a union.Jannet Dwyer testified that on the morning of March 17Kiellman met her in an aisle of the store and asked her ifanyone had attended the meeting which was scheduled tohave been held the preceding Saturday night. Mrs. Dwyeranswered him that she did not know, that she did not go tothe meeting.6 Mrs. Dwyer also testified that on March 20she was called into Stickel's office by Barclay who askedher if anyone from the Union had come to see her at herhome and whether she had signed a umon card. She toldhim she had signed one and he asked why she went tostrangers when she could have come to him. She recallednothing more of the conversation except that she quotedBarclay as saying that he could offer more than the Unioncould. About a week later she had another conversationwith Barclay during which he again asked her if she hadseen anyone from the Union and she acknowledged thatshe had done so. Mrs. Dwyer testified that she was in theemployee lounge with Mrs. Bombard and Mrs. Smith whenDrews came into the lounge and handed them a companyhandbill, antiunion in nature. A discussion ensued aboutunions during which Drews stated he had belonged to aunion and thatunions areno good; he stated that if thetime came to negotiate Weston's would close its doors.Kiellman deniedthat sometimebetween March 11 and6This meetingwas canceled accordingto Lapradebecause none of thegirls would attend it. WESTON'S SHOPPERSCITY, INC.241March 13 he spoke to Lennox and asked him if he had beenapproached by union leaders. Kiellman also denied tellingLennox that if the Company found out they would get ridof him but admitted that on March 14 he asked HenryLennox if he had gone to a union meeting and asked himhow he liked it and that Lennox answered "You shouldhave gone." He did not deny having a conversation on theearlier occasion with Lennox and he did not deny theprecise statements attributed to him by Lennox. I was notparticularly impressed with Mr. Kiellman's candor on thewitness stand; it appeared to me at times that he wasobfuscating the record. I credit Lennox's version of theconversation in the absence of a dispositive denial byKiellman.Tallant testified that on March 14 Kiellman asked him ifLaprade was trying to get him to go to a union meeting andtold him that if he went to a union meeting he would onlycause himself trouble. This is not denied by Kiellman and Icredit Tallant. Tallant also testified that at his terminationinterview Barclay or Watson asked him if he had signed aunion card and how many had been signed. Tallanttestified that he answered that he did not know. Barclay didnot specifically deny this incident but generally denied thathe had asked any employee at any time whether he or shehad signed a union card and in addition specifically deniedquestioning Mrs. Dwyer, Mrs. Bombard, or Mrs. Lester asto whether they had signed a card for the Union. I creditthe testimony of Mrs. Lester. In my opinion she testifiedwith candor to the best of her recollection. I believe thatMr. Barclay in his private meetings with various employeesafter the speech on March 20 took the occasion ofinforming them of the wage raise which they were gettingand attempted to ascertain the extent to which the unionorganization was successful. I credit the three women thatBarclaymade the statements attributed to him. TheGeneral Counsel finds in the statements of Kiellman and inBarclay's speech in the garden shop an implication thatRespondent was engaging in surveillance of the employees'union activities. I find no such implication in the reportedstatementsalthough I find in the statements of Pipan andDrews, recited above, the implication of a threat of reprisalif the employees selected a union. Such interrogation andthreats as I have found violate Section 8(a)(1) of the Actand I shall recommend an order based thereon.GeneralCounselallegesthatRespondent grantedemployeeswage increasesand other benefits in order toinduce them to refrain from becoming or remainingmembers of the Union. The General Counsel relies on twodifferent circumstances: first a wageincreaseannounced tomany of the employees by Barclay during his visit onMarch 20 and thereafter; and second the granting ofadditional benefits including an extra day holiday eachyear to the employees,a change inthe vacation schedule, achanged hospitilization plan, and a process of holdingmeetingswith employees to discuss Respondent's advertis-ing and giving prizes to the employees if they could answercertain questions about each of the advertisements ofRespondent appearing in the local papers.With regard to the wageincreases,Respondent producedevidencethat it had first been recommended by Respon-dent's managementon February 20. The evidence was inthe form of a carbon copy of a memorandum allegedly sentto the New York office by Manager Stickel bearing thenames of a large number of employees. The originalmemorandum, according to Respondent's evidence, wasdestroyed and the carbon copy retained as part of the localstore's records. A suspicious circumstance appears in thatno other carbon copies of other wage raise recommenda-tions were kept and it does not appear that the keeping ofsuch recordsisa normalprocess of Respondent. TheGeneral Counsel contends that the record is inadequate tosubstantiate the testimony of Stickel, Kiellman, and Pipanthat the recommendationswere madein February. If thiswere all the evidence in the record to this point I wouldhave troublewith the General Counsel's argument.However it is not. Several of the employees who testifiedadmitted that they knew thata lapse, frequently of months,always existed between their being informed that they werebeing proposed for a raise and the granting of the raise andattributed such lapse to the fact that the wage increase hadto be approved by the New York office and the paper workin connection therewith done in the New York office.Thereafter it appears from the testimony of GeneralManager Barclay it was his custom to go to the individualstore and interview the employee to inform him or her ofthe raise and of the fact that it was granted. Additionallythe timing, i.e., the fact that the raise was first proposed inFebruary before the inception of union activity, is to befound in the evidence of Mrs. Bombard who testified thatshe was told in February thather raisehad been proposedby the storemanagement.Her name is one of those thatappears on the carbon copy which is in evidence. Inasmuchas there is no evidence in the record to contradict theRespondent's defense in this regard other than the timing inthat the employees were informed of the raises a week afterthe inception of union organization, I find that Respon-dent'sdefenseissatisfactorily established and that noviolation inheres in the promise of or granting of the wageincreases.As to the other benefits Respondent contends that thiswas no announcement of newbenefitsbut was no morethan a reminder to the employees of the benefits that theyalready had. In support of its position in this regard theRespondent relies upon a punted brochure that wasdistributed to all of the employees in March and whichRespondent contends was distributed to employees longbefore thattime.There is nothing in the brochure toindicate when it was distributed originally or when it wasprepared. The employees who testified uniformly testifiedthat they had never seen it before the inception of unionorganization. Furthermore the contents of the brochure donot substantiate Respondent's contentionthat no addition-albenefitswere granted. In the section applicable toholidaysno mentionismade of the fact that the employeeswere granted an additional holiday of their own choicewhich could be their birthday or any other day meaningfulto them that met with the approval of the store manager.With regard to sick leave the brochure provides for amaximum of3 days' sick leave, not cumulative, whereasduring Barclay's speeches the employees were informedthat they would receivea maximumof 6 days' sick leaveannually. 242DECISIONSOF NATIONALLABOR RELATIONS BOARDWith regard to vacations the brochure provides thatregular full-time employees continuously employed for 1year or more on August 15 will be entitled to a week's paidvacation. The testimony of Mrs. Bombard was especiallyenlightening in this regard.Mrs. Bombard had commencedher employment after August 19, and would not haveearned a vacation this year but the vacation plan waschanged so that any employee would earn a vacation after 1year's employment without regard to starting date, andaccordinglyMrs. Bombard was at the time of the hearinglooking forward to her vacation. In addition it appears thatRespondent announced a new hospitalization insuranceplan which, according to the testimony of several of theemployees, especially that of Mrs. Ryder, was changedfrom that previously had by employees and was animprovement thereon. Barclay further announced that apension and insurance plan was proposed as to which theywould hear more later. Near the end of April anothermeeting was held where an insurance agent spoke to theemployees about a new pension plan proposed for them.I find and conclude that by the granting of additionalbenefits, including an additional day's holiday, a change inthe vacation benefits, a change in the hospitalization plan,and the promise of additional benefits in the form ofpension and insurance coverage, Respondent violatedSection 8(a)(l) by the grant of benefits to employees inorder to induce them to refrain from becoming orremainingmembers of the Union. I find that this grant ofbenefits was specifically tied in by Barclay with the unioncampaign in his speech of March 20 and in his subsequentindividual talks with employees at which he pointed outthat the Employer could do more for them than the Unioncould, and in the case of Mrs. Lester, asked that theEmployer be given a chance to keep its promises before theemployees decided that they wanted a union. All this is inviolation of Section 8(a)(1) of the Act; I so find and I shallrecommend an order that deals with it.FinallyGeneral Counsel alleges that Barclay by hisspeeches to the employees violated Section 8(a)(1) of theAct in that he promised benefits and made various threatsand promises. In the meeting of the 20th, the only one inwhich Barclay mentioned the Union, the evidence revealsthat Barclay stated that he could not understand why theemployees should go to strangers instead of coming to himand stated that he considered it a mistake for the employeesto sign union cards because they were signing away theirright to deal directly with the Employer as well as signing ablank check for the Union's benefit. He stated that theemployees who were informed that the union cards wouldbe kept secret should know that the Union often sent cardsto the employer to prove that they had a majority andstated that employees seldom had a chance to vote on theissuewhether a union would come in or not. Withoutregard to the accuracy of any statement made by Barclay Ifind nothing in his speech, as reported by the employeesand most of which was admitted by him, that has atendency to interfere with,restrain,or coerce employees.Accordingly I recommend that insofar as it is alleged thatby his March 20 speech to the employees in violation ofSection 8(a)(1) of the Act the complaint should bedismissed and I so recommend.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.,Upon the foregoing findings of fact and upon the entirerecord I make the following:CONCLUSIONS OF LAW1.At all times material herein Respondent has engagedin commerce as an employer within the meaning of Section2(6) and (7) of the Act.2.At all times material herein Retail Store EmployeesUnion Local 345, AFL-CIO, has been a labor organizationwithin the meaning of Section 2(5) of the Act.3.By various acts and conduct spelled out aboveincluding surveillanceof the union activities of itsemployees, granting economic benefits, coercively interro-gating employees, threatening employees that the plantwould be shut down in the event they joined the Union, andpromising additional benefits to employees in the eventthey refrain from joining the Union Respondent hasinterfered with, restrained, and coerced its employees inviolation of Section 8(a)(1) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(l) of the Act I shallrecommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policiesof the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record and pursuant to Section 10(c) ofthe Act I issue the following:[Recommended Order omitted from publication.]